Name: Commission Regulation (EC) No 2255/2000 of 11 October 2000 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas
 Type: Regulation
 Subject Matter: chemistry;  iron, steel and other metal industries;  tariff policy;  mechanical engineering
 Date Published: nan

 Avis juridique important|32000R2255Commission Regulation (EC) No 2255/2000 of 11 October 2000 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas Official Journal L 258 , 12/10/2000 P. 0014 - 0014Commission Regulation (EC) No 2255/2000of 11 October 2000amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products(1), as last amended by Commission Regulation (EC) No 1501/2000(2), and in particular Article 6 thereof,Whereas:(1) The quota amount for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry. Consequently, the quota amount for ferro-chromium (order No 09.2711), motors (order No 09.2976) and glass face-plates (order No 09.2979) should be increased taking into account the provisions of Article 6 of Regulation (EC) No 2505/96. That Regulation should be amended accordingly, with effect from 1 January 2000, so as to insure uninterrupted use of these quotas.(2) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2000, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order No 09.2711: the amount of the tariff quota shall be altered to 600000 tonnes,- order No 09.2976: the amount of the tariff quota shall be altered to 1200000 units,- order No 09.2979: the amount of the tariff quota shall be altered to 300000 units.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 345, 31.12.1996, p. 1.(2) OJ L 172, 12.7.2000, p. 11.